Name: Commission Regulation (EU) NoÃ 859/2013 of 5Ã September 2013 implementing Regulation (EC) NoÃ 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society Text with EEA relevance
 Type: Regulation
 Subject Matter: information and information processing;  economic analysis;  information technology and data processing
 Date Published: nan

 6.9.2013 EN Official Journal of the European Union L 238/5 COMMISSION REGULATION (EU) No 859/2013 of 5 September 2013 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society (1), and in particular Article 8(2) thereof, Whereas: (1) Regulation (EC) No 808/2004 establishes a common framework for the systematic production of European statistics on the information society. (2) Implementing measures are necessary to determine the data to be supplied for preparation of the statistics in Module 1: Enterprises and the information society and Module 2: Individuals, households and the information society, and the deadlines for their transmission. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The data to be transmitted for the production of European statistics on the information society as referred to in Article 3(2) and Article 4 of Regulation (EC) No 808/2004 in Module 1: Enterprises and the information society and Module 2: Individuals, households and the information society, shall be as specified in Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 143, 30.4.2004, p. 49. ANNEX I MODULE 1: ENTERPRISES AND THE INFORMATION SOCIETY 1. SUBJECTS AND THEIR CHARACTERISTICS (a) The subjects to be covered for the reference year 2014, selected from the list in Annex I to Regulation (EC) No 808/2004, are:  ICT systems and their usage in enterprises,  ICT competence in the enterprise unit and the need for ICT skills,  use of the internet and other electronic networks by enterprises,  access to and use of technologies providing the ability to connect to the internet or other networks from anywhere at any time (ubiquitous connectivity),  e-business processes and organisational aspects,  access to and use of the internet and other network technologies for connecting objects and devices (Internet of Things),  e-commerce. (b) The following enterprise characteristics are to be collected: ICT systems and their usage in enterprises Characteristic to be collected for all enterprises:  computer usage. Characteristic to be collected for enterprises that use computers:  (optional) persons employed or percentage of the total number of persons employed who use computers for business purposes. ICT competence in the enterprise unit and the need for ICT skills Characteristics to be collected for enterprises that use computers:  employment of ICT specialists,  provision of any type of training to develop ICT-related skills for ICT specialists, during the previous calendar year,  provision of any type of training to develop ICT-related skills for other persons employed, during the previous calendar year,  recruitment or attempted recruitment of ICT specialists, during the previous calendar year. Characteristic to be collected for enterprises that use computers and which have recruited or tried to recruit ICT specialists during the previous calendar year:  existence of vacancies for ICT specialists that were difficult to fill, during the previous calendar year. Use of the internet and other electronic networks by enterprises Characteristic to be collected for enterprises that use computers:  access to the internet. Characteristics to be collected for enterprises that have access to the internet:  persons employed or percentage of the total number of persons employed who use computers with access to the internet for business purposes,  internet connection: DSL or any other type of fixed broadband connection,  internet connection: maximum contracted download speed of the fastest internet connection in Mbit/s; ([0;< 2], [2;< 10], [10;< 30], [30;< 100], [  ¥ 100]),  internet connection: mobile broadband connection via a portable device using mobile telephone networks (3G or 4G),  (optional) internet connection: mobile broadband connection via portable computer using mobile telephone networks (3G or 4G),  (optional) internet connection: mobile broadband connection via other portable devices such as smartphones using mobile telephone networks (3G or 4G),  internet connection: other mobile connection using mobile telephone networks,  persons employed or percentage of the total number of persons employed using a portable device provided by the enterprise which allows internet connection via mobile telephone networks, for business purposes,  (optional) use of social networks, not solely used for posting paid adverts,  (optional) use of enterprises blogs or microblogs, not solely used for posting paid adverts,  (optional) use of multimedia content-sharing websites, not solely used for posting paid adverts,  (optional) use of wiki-based knowledge-sharing tools, not solely used for posting paid adverts,  use of a website. Characteristics to be collected for enterprises that have a website:  (optional) provision of the following facility: description of goods or services, price lists,  provision of the following facility: online ordering or reservation or booking,  (optional) provision of the following facility: possibility for visitors to customise or design online goods or services,  (optional) provision of the following facility: tracking or status of placed orders,  (optional) provision of the following facility: personalised content in the website for regular/recurrent visitors,  (optional) provision of the following facility: links or references to the enterprises social media profiles,  (optional) provision of the following facility: privacy policy statement, privacy seal, or certification of website safety,  (optional) provision of the following facility: advertisement of open job positions or online job application,  provision of the following facility: electronic submission of complaints. Access to and use of technologies providing the ability to connect to the internet or other networks from anywhere at any time (ubiquitous connectivity) Characteristics to be collected for enterprises that have access to the internet:  (optional) provision of remote access to the enterprises e-mail system, documents or applications,  (optional) use of paid adverts on the internet,  use of cloud computing services, excluding free-of-charge-services. Characteristics to be collected for enterprises that have access to the internet and buy cloud computing services:  use of e-mail as a cloud computing service,  use of office software as a cloud computing service,  hosting the enterprises database(s) as a cloud computing service,  storing files as a cloud computing service,  use of finance or accounting software applications as a cloud computing service,  use of Customer Relationship Management (CRM) as a cloud computing service,  use of computing power for running the enterprises own software as a cloud computing service,  use of cloud computing services delivered from shared servers of service providers,  use of cloud computing services delivered from servers of service providers exclusively reserved for the enterprise,  factors limiting the use of cloud computing services: risk of a security breach,  factors limiting the use of cloud computing services: problems accessing data or software,  factors limiting the use of cloud computing services: difficulties in unsubscribing or changing service provider (including concerns about data portability),  factors limiting the use of cloud computing services: uncertainty about the location of the data,  factors limiting the use of cloud computing services: uncertainty about applicable law, jurisdiction, dispute resolution mechanism,  factors limiting the use of cloud computing services: high costs of buying cloud computing services,  factors limiting the use of cloud computing services: insufficient knowledge of cloud computing,  (optional) the degree to which benefits related to the reduction of ICT-related costs were realised, on the scale: to a high degree, to some degree, to a limited degree, not at all,  (optional) the degree to which benefits related to flexibility generated by scaling cloud computing services up or down were realised, on the scale: to a high degree, to some degree, to a limited degree, not at all,  (optional) the degree to which benefits related to easy and quick deployment of solutions based on cloud computing were realised, on the scale: to a high degree, to some degree, to a limited degree, not at all. Characteristics to be collected for enterprises that have access to the internet and do not buy any cloud computing services:  (optional) factors preventing the use of cloud computing services: risk of a security breach,  (optional) factors preventing the use of cloud computing services: uncertainty about the location of the data,  (optional) factors preventing the use of cloud computing services: uncertainty about applicable law, jurisdiction, dispute resolution mechanism,  (optional) factors preventing the use of cloud computing services: high costs of buying cloud computing services,  (optional) factors preventing the use of cloud computing services: insufficient knowledge of cloud computing. E-business processes and organisational aspects Characteristics to be collected for enterprises that use computers:  sending of invoices to other enterprises or public authorities, during the previous calendar year,  percentage of all invoices sent as eInvoices in a standard structure suitable for automated processing, to other enterprises or public authorities, during the previous calendar years,  percentage of all invoices sent as invoices in electronic form not suitable for automated processing, to other enterprises or public authorities, during the previous calendar year,  percentage of all invoices sent only as invoices in paper form, to other enterprises or public authorities, during the previous calendar year,  percentage of all invoices received as eInvoices, in a standard structure suitable for automated processing, during the previous calendar year,  percentage of all invoices received as invoices in paper form or in electronic form not suitable for automated processing, during the previous calendar year,  use of an ERP (Enterprise Resource Planning) software package to share information among different functional areas,  use of any software application for managing information on customers (Customer Relationship Management  CRM software) that makes it possible to capture, store and make available to other business functions information on the enterprises customers,  use of any software application for managing information on customers (Customer Relationship Management  CRM software) that enables information on customers to be analysed for marketing purposes,  use of EDI-type (Electronic Data Interchange) messages for sending payment instructions to financial institutions,  use of EDI-type (Electronic Data Interchange) messages for sending or receiving data to/from public authorities,  electronic sharing of Supply Chain Management (SCM) information with suppliers or customers in order to coordinate the availability and delivery of products or services to the final consumer, without the information being typed manually. Characteristics to be collected for enterprises that electronically share Supply Chain Management information:  electronic sharing of Supply Chain Management information with suppliers or customers via websites (enterprises website, website of business partners or web portals),  electronic sharing of Supply Chain Management information with suppliers or customers via electronic exchange of information suitable for automated processing. Access to and use of the internet and other network technologies for connecting objects and devices (Internet of Things) Characteristics to be collected for enterprises that use computers:  use of Radio Frequency Identification (RFID) instruments for person identification or access control,  use of Radio Frequency Identification (RFID) instruments as part of the production and service delivery process,  use of Radio Frequency Identification (RFID) instruments for product identification after the production process. E-commerce Characteristics to be collected for enterprises that use computers:  receiving of orders for goods or services that were placed via a website (web sales), in the previous calendar year,  receiving of orders for goods or services via EDI-type messages (EDI-type sales), in the previous calendar year,  placing of orders for goods or services via a website or EDI-type messages, in the previous calendar year. Characteristics to be collected for enterprises that have received orders placed via a website in the previous calendar year:  use of online payment systems for sales via a website, i.e. payment integrated in the ordering transaction,  use of offline payment systems for sales via a website, i.e. payment not integrated in the ordering transaction,  value or percentage of the total turnover of e-commerce sales resulting from orders placed via a website, in the previous calendar year,  percentage of e-commerce sales to private consumers (B2C) resulting from orders placed via a website, in the previous calendar year,  percentage of e-commerce sales to other enterprises (B2B) and e-commerce sales to public authorities (B2G) resulting from orders placed via a website, in the previous calendar year. Characteristic to be collected for enterprises that have received orders for products or services via EDI-type messages:  value or percentage of the total turnover of e-commerce sales resulting from orders received via EDI-type messages, in the previous calendar year. Characteristics to be collected for enterprises that have placed orders via a website or EDI-type messages:  (optional) placing of orders for goods or services via a website, in the previous calendar year,  (optional) placing of orders for goods or services via EDI-type messages, in the previous calendar year,  placing of orders for goods or services to the value of at least 1 % of the total value of purchases, in the previous calendar year. (c) The following enterprise background characteristics are to be collected or obtained from alternative sources: Characteristics to be collected for all enterprises:  main economic activity of the enterprise, in the previous calendar year,  average number of persons employed, in the previous calendar year,  total turnover (in value terms, excluding VAT), in the previous calendar year. 2. COVERAGE The characteristics specified in headings 1(b) to (c) of this Annex are to be collected and obtained for enterprises classified in the following economic activities, for the following enterprise sizes and with the following geographical scope. (a) Economic activity: enterprises classified in the following categories of NACE Rev. 2: NACE category Description Section C Manufacturing Section D, E Electricity, gas and steam, water supply, sewerage and waste management Section F Construction Section G Wholesale and retail trade; repair of motor vehicles and motorcycles Section H Transport and storage Section I Accommodation and food service activities Section J Information and communication Section L Real estate activities Divisions 69-74 Professional, scientific and technical activities Section N Administrative and support activities Group 95.1 Repair of computers and communication equipment (b) Enterprise size: enterprises with 10 or more persons employed. Enterprises with less than 10 persons employed are to be covered optionally. (c) Geographical scope: enterprises located in any part of the territory of the Member State. 3. REFERENCE PERIODS The reference period is 2013 for the characteristics referring to the previous calendar year. The reference period is 2014 for the other characteristics. 4. BREAKDOWNS For the subjects and their characteristics listed in heading 1(b) of this Annex, the following background characteristics are to be provided. (a) Economic activity breakdown: according to the following NACE Rev. 2 aggregates: NACE Rev. 2 aggregation for possible calculation of national aggregates 10-18 19-23 24-25 26-33 35-39 41-43 45-47 49-53 55 58-63 68 69-74 77-82 26.1-26.4, 26.8, 46.5, 58.2, 61, 62, 63.1, 95.1 NACE Rev. 2 aggregation for possible calculation of European aggregates 10-12 13-15 16-18 26 27-28 29-30 31-33 45 46 47 55-56 58-60 61 62-63 77-78 + 80-82 79 95.1 (b) Size class breakdown: data are to be broken down by the following size classes by number of persons employed: Size class 10 or more persons employed 10 to 49 persons employed 50 to 249 persons employed 250 or more persons employed Where covered, the following breakdown is to be applied to enterprises with less than 10 persons employed. (Providing the characteristics for size classes Less than 5 persons employed and 5 to 9 persons employed is optional.) Size class Less than 10 persons employed Less than 5 persons employed (optional) 5 to 9 persons employed (optional) 5. PERIODICITY The data are to be provided once for the year 2014. 6. DEADLINES (a) The aggregate data referred to in Article 6 of Regulation (EC) No 808/2004, where necessary flagged for confidentiality or unreliability, are to be transmitted to Eurostat before 5 October 2014. By that date, the dataset has to be finalised, validated and accepted. (b) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 are to be forwarded to Eurostat before 31 May 2014. (c) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 is to be forwarded to Eurostat by 5 November 2014. (d) The data and metadata are to be provided to Eurostat in accordance with the exchange standard specified by Eurostat using the Single Entry Point services. The metadata and the quality report are to be provided in the standard metadata structure defined by Eurostat. ANNEX II MODULE 2: INDIVIDUALS, HOUSEHOLDS AND THE INFORMATION SOCIETY 1. SUBJECTS AND THEIR CHARACTERISTICS (a) The subjects to be covered for the reference year 2014, selected from the list in Annex II to Regulation (EC) No 808/2004, are:  access to and use of ICTs by individuals and/or in households,  use of the internet and other electronic networks for different purposes by individuals and/or in households,  ICT competence and skills,  barriers to the use of ICT and the internet,  use of ICT by individuals to exchange information and services with governments and public administrations (e-government),  access to and use of technologies enabling connection to the internet or other networks from anywhere at any time (ubiquitous connectivity). (b) The following characteristics are to be collected: Access to and use of ICT by individuals and/or in households Characteristics to be collected for all households:  access to the internet at home (by any device). Characteristics to be collected for households with internet access:  desktop computer to access the internet at home,  portable computer (laptop, netbook, tablet) to access the internet at home,  other mobile devices (mobile phone or smartphone, media or games player, e-book reader) to access the internet at home,  TV connected to the internet (Smart TV),  games console to access the internet at home,  devices not known for accessing the internet at home,  type of broadband connection used to access the internet at home: fixed broadband connection, e.g. DSL, ADSL, VDSL, cable, optical fibre cable, satellite, public WiFi connections,  type of broadband connection used to access the internet at home: mobile broadband connection (via mobile phone network, at least 3G, e.g. UMTS, using (SIM) card or USB key, mobile phone or smartphone as modem),  (optional) type of connection used to access the internet at home: dial-up access over normal telephone line or ISDN,  (optional) type of connection used to access the internet at home: mobile narrowband connection (less than 3G, e.g. 2G+/GPRS, used by mobile phone or smartphone or modem in laptop). Characteristic to be collected for all individuals:  most recent computer use at home, at work or any other place (within the last three months; between three months and a year ago; more than one year ago; never used a computer). Characteristic to be collected for individuals having used a computer in the last three months:  average frequency of computer use (every day or almost every day; at least once a week (but not every day); less than once a week). Use of the internet for different purposes by individuals and/or in households Characteristic to be collected for all individuals:  most recent internet use (within the last three months; between three months and a year ago; more than one year ago; never used the internet). Characteristic to be collected for individuals having already used the internet:  most recent internet commerce activity for private use (within the last three months; between three months and a year ago; more than one year ago; never bought or ordered over the internet). Characteristics to be collected for individuals having used the internet in the last three months:  average frequency of internet use in the last three months (every day or almost every day; at least once a week (but not every day); less than once a week),  internet usage in the last three months for sending, receiving e-mails,  internet usage in the last three months for private purposes for telephoning over the internet, video calls (via webcam) over the internet (using applications),  internet usage in the last three months for private purposes for participating in social networks (creating user profile, posting messages or other contributions),  internet usage in the last three months for private purposes for reading online news, newspapers or news magazines,  internet usage in the last three months for private purposes for finding information on goods or services,  internet usage in the last three months for private purposes for listening to web radio,  internet usage in the last three months for private purposes for playing or downloading games, images, films or music,  internet usage in the last three months for private purposes for uploading self-created content (text, photos, videos, music, software, etc.) to any website to be shared,  internet usage in the last three months for private purposes for creating websites or blogs,  internet usage in the last three months for private purposes for making an appointment with a practitioner via the website (e.g. a hospital or a health care centre),  internet usage in the last three months for private purposes for using services related to travel or travel-related accommodation,  internet usage in the last three months for private purposes for selling goods or services, e.g. via online auctions,  internet usage in the last three months for private purposes for internet banking,  use of internet storage space in the last three months for private purposes for saving documents, pictures, music, video or other files,  use of e-mails with attached files in the last three months for private purposes for sharing documents, pictures or other files electronically,  use of personal websites (e.g. blogs) or social networking sites in the last three months for private purposes for sharing documents, pictures or other files electronically,  use of internet storage space, or file sharing services in the last three months for private purposes for sharing documents, pictures or other files electronically,  use of means other than the internet, e.g. USB stick, DVD, Bluetooth in the last three months for private purposes for sharing documents, pictures or other files electronically,  no files shared electronically in the last three months for private purposes,  use of software run over the internet for editing text documents, spreadsheets or presentations,  (optional) use of software run over the internet for editing pictures or videos,  (optional) use of services run over the internet for playing music or video files uploaded or saved in internet storage space. Characteristic to be collected for individuals having used the internet in the last three months for private purposes for playing or downloading games, images, films or music:  internet usage in the last three months for private purposes for playing networked games with other persons. Characteristics to be collected for individuals having used internet storage space in the last three months for private purposes for saving or sharing files:  use of internet storage space to save or share texts, spreadsheets or electronic presentations,  use of internet storage space to save or share photos,  use of internet storage space to save or share e-books or e-magazines,  use of internet storage space to save or share music,  use of internet storage space to save or share videos (including films, TV programmes),  use of internet storage space to save or share other files,  paid for internet storage space or file-sharing services,  did not pay for internet storage space or file-sharing services,  reason for using internet storage space for saving or sharing files: possibility to use files from several devices or locations,  reason for using internet storage space for saving or sharing files: possibility to use larger memory space,  reason for using internet storage space for saving or sharing files: protection against data loss,  reason for using internet storage space for saving or sharing files: possibility to share files with other persons easily,  reason for using internet storage space for saving or sharing files: access to large libraries of music, TV programmes or films,  problem experienced when using internet storage space or file-sharing services: slow speed of access or use,  problem experienced when using internet storage space or file-sharing services: incompatibility between different devices or file formats,  problem experienced when using internet storage space or file-sharing services: technical server problems, e.g. unavailability of service,  problem experienced when using internet storage space or file-sharing services: disclosure of data to third parties due to security problems or breach,  problem experienced when using internet storage space or file-sharing services: unauthorised use of personal information by service provider,  problem experienced when using internet storage space or file-sharing services: terms and conditions of service provider ambiguous or difficult to understand,  problem experienced when using internet storage space or file-sharing services: difficulties moving files from one service provider to another,  no problem experienced when using internet storage space or file-sharing services. Characteristics to be collected for individuals having used the internet but not having used internet storage space in the last three months for private purposes for saving or sharing files:  individuals aware of the existence of services providing storage space on the internet,  individuals unaware of the existence of services providing storage space on the internet. Characteristics to be collected for individuals having used the internet but not internet storage space in the last three months for private purposes, and who were aware of the existence of such services:  reason for not using services providing storage space on the internet: saved files on own devices, e-mail account or rarely/never saved files,  reason for not using services providing storage space on the internet: shared files using other ways (e-mail, social media, USB stick) or do not share files online with others at all,  reason for not using services providing storage space on the internet: lack of knowledge about how to use such storage space,  reason for not using services providing storage space on the internet: concerns about security or privacy,  reason for not using services providing storage space on the internet: concerns about reliability of service providers. Characteristics to be collected for individuals having used the internet for internet commerce activities for private use in the last 12 months:  internet usage for ordering food or groceries in the last 12 months,  internet usage for ordering household goods in the last 12 months,  internet usage for ordering medicine in the last 12 months,  internet usage for ordering clothes or sports goods in the last 12 months,  internet usage for ordering computer hardware in the last 12 months,  internet usage for ordering electronic equipment (incl. cameras) in the last 12 months,  internet usage for ordering telecommunication services (e.g. TV, broadband subscriptions, fixed line or mobile phone subscriptions, uploading money for prepaid phone cards) in the last 12 months,  internet usage for purchasing shares, insurance policies and other financial services in the last 12 months,  internet usage for ordering holiday accommodation (hotels, etc.) in the last 12 months,  internet usage for ordering other travel arrangements (transport tickets, car hire, etc.) in the last 12 months,  internet usage for ordering tickets for events in the last 12 months,  internet usage for ordering films or music in the last 12 months (to be reported separately: whether delivered online),  internet usage for ordering books, magazines or newspapers (including e-books) in the last 12 months (to be reported separately with e-learning material: whether delivered online),  internet usage for ordering e-learning material in the last 12 months (to be reported separately with books, magazines or newspapers: whether delivered online),  internet usage for ordering video games software, other computer software and software upgrades in the last 12 months (to be reported separately: whether delivered online),  internet usage for ordering other goods or services in the last 12 months,  goods or services bought or ordered in the last 12 months from national sellers,  goods or services bought or ordered in the last 12 months from sellers from other EU countries,  goods or services bought or ordered in the last 12 months from sellers from the rest of the world,  goods or services bought or ordered in the last 12 months: country of origin of sellers unknown,  method of payment for goods or services ordered over the internet for private use in the last 12 months: provided credit or debit card details over the internet,  method of payment for goods or services ordered over the internet for private use in the last 12 months: provided pre-paid card or pre-paid account details over the internet,  method of payment for goods or services ordered over the internet for private use in the last 12 months: electronic bank transfer via internet banking,  method of payment for goods or services ordered over the internet for private use in the last 12 months: payment not via the internet (in cash, via ordinary bank transfer, etc.). ICT competence and skills Characteristics to be collected for individuals who have ever used a computer:  computer skills for copying or moving a file or folder,  computer skills for using copy and paste tools to duplicate or move information within a document,  computer skills for using basic arithmetical formulas in a spreadsheet,  computer skills for compressing (or zipping) files,  computer skills for connecting and installing new devices, e.g. a modem,  computer skills for writing a computer program using a specialised programming language,  computer skills for transferring files between computer and other devices (from digital camera or from/to mobile phone, mp3/mp4 player),  (optional) computer skills for modifying or verifying the configuration parameters of software applications (except internet browsers),  computer skills for creating electronic presentations using presentation software (e.g. slides) including such things as images, sound, video or charts,  computer skills for installing a new or replacing an old operating system. Barriers to the use of ICT and the internet Characteristics to be collected for households without access to the internet at home:  reason for not having access to the internet at home: have access to internet elsewhere,  reason for not having access to the internet at home: do not need internet (because not useful, not interesting, etc.),  reason for not having access to the internet at home: equipment costs too high,  reason for not having access to the internet at home: access costs too high (telephone, DSL subscription etc.),  reason for not having access to the internet at home: lack of skills,  reason for not having access to the internet at home: privacy or security concerns,  reason for not having access to the internet at home: broadband internet not available in our area,  reason for not having access to the internet at home: other. Use of ICT by individuals to exchange information and services with governments and public administrations (e-government) Characteristics to be collected for individuals having used the internet in the last 12 months:  internet usage in the last 12 months for private purposes for obtaining information from websites of public authorities or public services,  internet usage in the last 12 months for private purposes for downloading official forms from websites of public authorities or public services,  internet usage in the last 12 months for private purposes for submitting completed web forms to public authorities or public services. Characteristics to be collected for individuals who did not submit completed forms to public authorities websites for private purposes in the last 12 months:  reason for not submitting completed forms to public authorities websites: did not have to submit official forms. Characteristics to be collected for individuals who did not submit completed forms to public authorities websites for private purposes in the last 12 months and who did not mention as reason that they did not have to submit official forms:  reason for not submitting completed forms to public authorities over the internet: no such website service available,  reason for not submitting completed forms to public authorities over the internet: lack of skills or knowledge (e.g. did not know how to use website or use was too complicated),  reason for not submitting completed forms to public authorities over the internet: concerns about protection and security of personal data,  (optional) reason for not submitting completed forms to public authorities over the internet: lack of electronic signature or electronic ID/certificate (required for authentication/using the service),  reason for not submitting completed forms to public authorities over the internet: another person did it on my behalf (e.g. consultant, tax adviser, relative or family member),  reason for not submitting completed forms to public authorities over the internet: other. Access to and use of technologies enabling connection to the internet or other networks from anywhere at any time (ubiquitous connectivity) Characteristics to be collected for individuals having used the internet in the last three months:  use of mobile phone (or smartphone) to access the internet away from home or work,  use of mobile phone (or smartphone) via mobile phone network to access the internet away from home or work,  use of mobile phone (or smartphone) via wireless network (e.g. WiFi) to access the internet away from home or work,  use of portable computer (e.g. laptop, tablet) to access the internet away from home or work,  use of portable computer (e.g. laptop, tablet) via mobile phone network, using USB key or (SIM) card or mobile phone or smartphone as modem, to access the internet away from home or work,  use of portable computer (e.g. laptop, tablet) via wireless network (e.g. WiFi) to access the internet away from home or work,  use of other devices to access the internet away from home or work,  no use of mobile devices to access the internet away from home or work. 2. COVERAGE (a) The statistical units for the characteristics listed in heading 1(b) of this Annex that relate to households are: households with at least one member in the age group 16 to 74. (b) The statistical units for the characteristics listed in heading 1(b) of this Annex that relate to individuals are: individuals aged 16 to 74. (c) The geographical scope comprises households and/or individuals living in any part of the territory of the Member State. 3. REFERENCE PERIOD The main reference period for collecting statistics is the first quarter of 2014. 4. SOCIOECONOMIC BACKGROUND CHARACTERISTICS (a) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to households, the following background characteristics are to be collected:  region of residence (according to the NUTS1 classification of regions),  (optional) region of residence according to the NUTS2 classification,  geographical location: living in less developed regions; living in transition regions; living in more developed regions,  degree of urbanisation: living in densely populated areas; living in intermediate density areas; living in thinly populated areas,  type of household: number of members in the household; (optional) number of persons aged from 16 to 24; (optional) number of students aged from 16 to 24; (optional) number of persons aged 25 to 64; (optional) number of persons aged 65 or over (to be collected separately: number of children under 16, (optional) number of children aged from 14 to 15, (optional) number of children aged from 5 to 13, (optional) number of children aged 4 or below),  (optional) households net monthly income (to be collected as a value or in size bands compatible with income quartiles),  (optional) equivalised household total net monthly income transmitted in quintiles. (b) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to individuals, the following background characteristics are to be collected:  gender: male; female,  country of birth: native-born; foreign-born: born in another EU Member State; foreign born: born in non-EU country,  country of citizenship: national; non-national: national of another EU Member State; non-national: national of non-EU country,  (optional) legal marital status: unmarried; married (including registered partnership); widowed and not remarried (including widowed from registered partnership); divorced and not remarried (including legally separated and dissolved registered partnership),  (optional) de facto marital status: person living in a consensual union (partners are not married to each other); person not living in a consensual union,  age in completed years; (optional) under 16 and/or over 74,  educational attainment level (highest level of education successfully completed) according to the International Standard Classification of Education (ISCED 2011): at most lower secondary education (ISCED 0, 1 or 2); upper secondary and post-secondary non-tertiary education (ISCED 3 or 4); tertiary education (ISCED 5, 6, 7 or 8); less than primary education (ISCED 0); primary education (ISCED 1); lower secondary education (ISCED 2); upper secondary education (ISCED 3); post-secondary non-tertiary education (ISCED 4); short-cycle tertiary education (ISCED 5); bachelor or equivalent (ISCED 6); master or equivalent (ISCED 7); doctoral or equivalent (ISCED 8),  employment situation: employee or self-employed, including family workers (optional: full-time employee or self-employed, part-time employee or self-employed, employee, employee with a permanent job or job of unlimited duration; employee with a temporary job or contract of limited duration; self-employed including family workers),  (optional) economic sector of employment: NACE Rev. 2 sections Description A Agriculture, forestry and fishing B, C, D and E Manufacturing, mining and quarrying and other industry F Construction G, H and I Wholesale and retail trades, transport, accommodation and food service activities J Information and communication K Financial and insurance activities L Real estate activities M and N Business services O, P, and Q Public administration, defence, education, human health and social work activities R, S, T and U Other services  employment situation: unemployed; students not in the labour force; other not in the labour force (optional for other not in the labour force: in retirement or early retirement or given up business; permanently disabled; in compulsory military or community service; fulfilling domestic tasks; other inactive person),  occupation according to the International Standard Classification of Occupations (ISCO-08): manual workers; non-manual workers; ICT workers, non-ICT workers; (optional) all occupations according to ISCO-08 coded at 2-digit level. 5. PERIODICITY The data are to be provided once for the year 2014. 6. DEADLINES FOR TRANSMISSION OF RESULTS (a) The individual data records, not allowing direct identification of statistical units concerned referred to in Article 6 and Annex II(6) of Regulation (EC) No 808/2004 are to be transmitted to Eurostat before 5 October 2014. By that date, the dataset has to be finalised, validated and accepted. (b) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 are to be forwarded to Eurostat before 31 May 2014. (c) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 is to be forwarded to Eurostat by 5 November 2014. (d) The data and metadata are to be provided to Eurostat in accordance with the exchange standard specified by Eurostat using the Single Entry Point services. The metadata and the quality report are to be provided in the standard metadata structure defined by Eurostat.